Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaradi et al., US 2019/0031136 A1.
	Regarding claim 1, Jaradi ‘136 discloses a restraint system 20 comprising: a retractor housing 48, a spool 50 rotatably coupled to the retractor housing and defining an axis of rotation 62, a torsion bar (using 63 of 80, a first end 86 and a second end 94, claim 2) elongated along the axis of rotation and positioned coaxially in the spool, a cylinder 82 (a first end 98 is free and a second end 112, claims 3-4) elongated along the axis of rotation, extending coaxially around the torsion bar 80, and positioned coaxially in the spool, and a cutter 84 (i.e., cut a circumferential channel into the cylinder using the cutting edges 104, 108, claims 15-16) fixed to the torsion bar rather than the spool, the cutter including a cutting edge (104 or 108) engaged the cylinder; a locking mechanism 58 movable between an engaged state and a disengaged state (claim 5); the spool includes a slot 65 (claim 12); a coiled spring 52 which is preloaded and apply a torque to the spool (claims 14 and 17), see figures 1-9.
As stated above, Jaradi ‘136 discloses the claimed invention except for placement of the cutter onto the spool.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the cutter onto any part of the retractor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jaradi et al., US 2019/0031136 A1, in view of Hiramatsu, U.S. Patent No. 7354014 B2.
As stated above, Jaradi ‘136 shows the first end 86 of the torsion bar bigger than a middle portion and the second end 94 of the torsion bar.
Hiramatsu ‘014 discloses the concept of a torsion bar 7 with a first end 17 and a second end 18 having a bigger cross sectional area than a middle portion of the torsion bar, see figure 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the energy absorber of Jaradi ‘136 to include a shape of the energy absorber as suggested by Hiramatsu ‘014 to ensure that many different shapes can be used on the energy absorber.  Furthermore, since all of the claimed elements were known in the prior art (i.e., applicant did not invent the shape of energy absorber) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jaradi et al., US 2019/0031136 A1, in view of Smithson et al., U.S. Patent No. 6336606 B1.
As stated above, Jaradi ‘136 shows the slot on the spool, but does not explicitly show a second slot.
Smithson ‘606 shows two slots 18, 28 with the second slot arranged more than 90 degrees, see figure 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the spool of Jaradi ‘136 to include a second slot as suggested by Smithson ‘606 to ensure that the webbing is being secured.  Furthermore, since all of the claimed elements were known in the prior art (i.e., applicant did not invent the shape of energy absorber) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
7/7/22
/SANG K KIM/           Primary Examiner, Art Unit 3654